Citation Nr: 1129034	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-03 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a skin disorder affecting the right hand.

3.  Entitlement to service connection for a skin disorder affecting the left hand.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disability.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to a disability rating in excess of 10 percent for a right shoulder disability from August 31, 2005, to June 26, 2007.

7.  Entitlement to a disability rating in excess of 10 percent for a right shoulder disability from June 27, 2007, to the present.


8.  Entitlement to a compensable disability rating for bilateral hearing loss from August 31, 2005, to July 15, 2006.

9.  Entitlement to a compensable disability rating for bilateral hearing loss from July 16, 2006, to the present.

10. Entitlement to a compensable disability rating for service-connected left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006 and July 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The claims file reflects that the Veteran originally a filed claim for an increased rating for his right shoulder disability in August 2005.  In the September 2006 rating decision, the disability rating for the Veteran's service-connected right shoulder disability was increased by the RO from a noncompensable rating to 10 percent disabling.  In a July 2007 statement, the Veteran expressed his disagreement with the 10 percent rating assigned for his right shoulder disability.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.  

With respect to the issue of entitlement to a compensable disability rating for service-connected left knee chondromalacia, the claims file reflects that the Veteran was awarded service connection for a left knee disability in a July 1987 rating decision, at which time a noncompensable rating was assigned, effective from October 19, 1985.  In August 2005, the Veteran filed a claim for an increased rating for his left knee disability.  Thereafter, the RO characterized the Veteran's claim as a claim for service connection for a left knee disorder, and ultimately denied service connection for the already service-connected left knee disability in an August 2007 rating decision.  In February 2008, the Veteran filed a Notice of Disagreement with regards to the denial of his left knee claim.  To date, the Veteran has not been issued a Statement of the Case (SOC) for the issue of an increased disability rating for his left knee disability.  Indeed, his claim has not yet been adjudicated by the Agency of Original Jurisdiction.  Under these circumstances, and for the reasons described in more detail in the remand section of this decisoin the Board has no discretion and must remand this matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In addition to the issue of entitlement to a compensable disability rating for service-connected left knee chondromalacia, the issues of service connection for PTSD, right hand, left hand, and right knee disorders, and the claims for increased disability ratings for a right shoulder disability and bilateral hearing loss from June 27, 2007, and July 16, 2006, respectively, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran currently has a kidney disorder that is related to his military service or to a service-connected disability.  

2.  From August 31, 2005, to June 27, 2007, the preponderance of the evidence does not show that the Veteran's right shoulder disability did not demonstrate limited motion of the arm to shoulder level; abduction to 60 degrees with favorable ankylosis of the scapulohumeral articulation; recurrent dislocation of the scapulohumeral joint and guarding movement only at the shoulder level; malunion of the humerus with moderate deformity; dislocation of the clavicle or scapula; or nonunion of the clavicle or scapula with loose movement.

3.  From August 31, 2005, to July 16, 2006, the evidence of record does not show that the Veteran's service-connected bilateral hearing loss warranted a compensable disability rating.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney disorder, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The criteria for a disability rating in excess of 10 percent for a right shoulder disability from August 31, 2005, to June 27, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5200, 5201, 5202, 5203 (2010).



3.  The criteria for a compensable disability rating for the Veteran's bilateral hearing loss disability from August 31, 2005, to July 16, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010; 38 C.F.R. §§ 3.102, 3.159, 4.1- 4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100, Tables VI, VIA, VII (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in June 2006, February 2007, and March 2007, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect of such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.



In this case, the Veteran was provided pertinent information in a letter dated in the aforementioned notice letters.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disabilities and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  Although the Veteran was not provided with information regarding the diagnostic codes relevant to his claims, in statements submitted in January 2008 and February 2008, he requested that specific ratings be assigned for the claimed disabilities; thus, he demonstrated knowledge of the applicable rating criteria.  

VA satisfied the notice requirements under Dingess by the June 2006 and February 2007 letters, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nonetheless, in light of the Board's denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided an appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    



Legal Criteria for Service Connection Claims

Under VA regulations, service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davison v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A disorder may also be service-connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as some kidney disorders, may also be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition to the laws pertinent to direct service connection described above, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Kidney Disorder

Here, the Veteran claims that he is entitled to service connection for a kidney disorder.  Specifically, he claims that he currently has a kidney disorder that is attributable to in-service exposure to toxic fumes.  In the alternative, he asserts that the claimed disorder is related to his current service-connected disabilities, which include a right shoulder disability, a left knee disability, bilateral hearing loss, and tinnitus.

The Veteran's service treatment records were reviewed and are negative for reports or a diagnosis of a kidney disorder.  The September 1985 separation report of medical examination reveals that the clinical evaluation of the endocrine and genitourinary systems were normal.

In support of his claim, the Veteran submitted portions of his VA treatment records which show that his kidney functioning was assessed in October 2006.  The diagnostic testing revealed normal kidney functioning.  Thus, the record is devoid of a diagnosed kidney disorder.   

Associated with the claims file are the Veteran's private medical records, which are negative for complaints or diagnoses related to a kidney disorder.

Based on the foregoing, the Board concludes that the preponderance of the evidence weighs against the claim for service connection for a kidney disorder.  The competent medical evidence does not show that the Veteran has a current diagnosis of a kidney disorder or that he was treated for said condition during his period of active service.  Indeed, the evidence of record is devoid of any objective medical findings whatsoever of the claimed disorder.  The Board notes that a threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In so determining, the Board acknowledges the Veteran's reports that he was exposed to toxic fumes in-service and that he currently has the claimed disorder.  Even assuming, for the sake of argument, that the Veteran's accounts of an in-service occurrence are true, there is still no current kidney diagnosis currently of record.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing actual diagnoses related to the claimed disorder.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, there is no competent medical evidence linking a diagnosed kidney disorder to the Veteran's military service or to a service-connected disability.  Given this, there is no basis to grant service connection in this instance.

In addition to the medical evidence, the Board has also considered the Veteran's lay statements that he currently has a kidney disorder that is related to his military service or to a service-connected disability.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing frequent urination.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1335 (Fed. Cir. 2006).  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id. 



Although the Veteran is competent to report that he has experienced kidney symptomatology ever since his military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning a current kidney disorder that began in service or that are related to a service-connected disability to be credible.  The Board finds that while the Veteran's reports of experiencing kidney symptomatology since service are competent, he made such reports only in conjunction with his claim for benefits.  As noted above, the service treatment records are negative for any reports of a kidney disorder.   Moreover, there is no evidence that the claimed disorder is related to a service-connected disability.  While the medical evidence of record shows frequent treatment for multiple disorders, to include his service-connected right shoulder disability, hearing loss, tinnitus, and left knee disability, there are no current reports of any kidney symptomatology or a diagnosed kidney disorder.  Given the preponderance of the evidence in its totality, the Veteran's reports of a current kidney disorder that began in service or that is related to a service-connected disability are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor). 

Again, the Board has also considered the Veteran's account of experiencing kidney symptomatology and being exposed to toxic fumes during his military service.  However, even if his account is true, as discussed above, the claims file is negative for any objective evidence of a current kidney disorder or a medical opinion linking the claimed disorder to his military service or to a service-connected disability.  Ultimately, there is no basis to grant the claim for service connection in this instance.  For the Board to conclude that the Veteran currently has a kidney disorder that is related to service or to a service-connected disability would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in the absence of a present disability that is related to service, a grant of service connection is clearly not supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board has considered the Veteran's statements in support of his claim that he has a kidney disorder as a result of his military service or a service-connected disability.  While he is certainly competent to describe the extent of his current symptomatology and his military experiences, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a kidney disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.  Accordingly, the appeal is denied.

Legal Criteria for Initial Increased Disability Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  



The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran' claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims. 

Right Shoulder Disability from August 31, 2005, to June 26, 2007

By way of brief history, the Veteran filed a claim for an increased disability rating for his service-connected right shoulder on August 31, 2005.  Thereafter, a 10 percent disability rating was assigned by way of the September 2006 rating decision.  The 10 percent rating assigned for the right shoulder disability was confirmed in a July 2007 rating decision.  Subsequently, the Veteran expressed his disagreement with the 10 percent rating assigned for his disability in a July 2007 statement.

The Veteran's right shoulder disability has been assigned 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010- 5203.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5010 pertains to traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5203 pertains to impairments of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation.  Favorable ankylosis with abduction to 60 degrees and the ability to reach the mouth and head warrants a 30 percent rating for the major shoulder.  Intermediate ankylosis between favorable and unfavorable merits a 40 percent rating for the major shoulder.  A 50 percent rating for this shoulder requires unfavorable ankylosis in which abduction is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Diagnostic Code 5201 provides that limitation of motion of the major arm at shoulder level warrants a 20 percent disability rating.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent disability rating.  Limitation of motion of the major arm to 25 degrees from the side warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, malunion of the humerus with moderate deformity warrants a 20 percent rating for the major and minor shoulders.  Malunion of the humerus with marked deformity warrants a 20 percent rating for the minor shoulder and a 30 percent rating for the major shoulder.  In addition, a 20 percent rating is warranted where there is recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level for both the major and minor arms.  Recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 20 percent rating for the minor arm and a 30 percent rating for the major arm.  Fibrous union of the humerus warrants a 40 percent rating for the minor arm and a 50 percent rating for the major arm.  Nonunion (false flail joint) of the humerus warrants a 50 percent rating for the minor arm and a 60 percent rating for major arm.  Loss of head (or flail joint) warrants a 70 percent rating for the minor arm and an 80 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, a 10 percent rating for either arm, is warranted for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  In order to warrant the assignment of a maximum 20 percent rating for either the major or the minor arm, the evidence must show dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  Under this Diagnostic Code, impairment of the clavicle or scapula may also be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, shoulder disability ratings are applicable.  38 C.F.R. § 4.69.

The Board notes that a rating in excess of 10 percent for the Veteran's right shoulder disability would require, under the criteria for rating the shoulder and arm, abduction to 60 degrees with favorable ankylosis of the scapulohumeral articulation; limitation of motion at shoulder level; recurrent dislocation of the scapulohumeral joint and guarding movement only at the shoulder level; malunion of the humerus with moderate deformity; dislocation of the clavicle or scapula; or nonunion of the clavicle or scapula with loose movement.  38 C.F.R. § 4.71, Diagnostic Codes 5200- 5203.

Turning to the merits of the claim, the Veteran underwent a VA joints examination to assess his right shoulder disability in June 2006.  He was noted to have incurred a separation of the right acromioclavicular joint during his military service.  He reported that he continued to have right shoulder pain following his separation from active duty and stated that it felt as if his shoulder dislocated on a couple of occasions.  He denied undergoing surgery for his right shoulder or clavicle.  At that time, his symptomatology was reported to include right shoulder pain once every two weeks, which was sometimes related to excessive activity.  He denied any swelling in his right shoulder, but reported experiencing instability whenever he felt as if his shoulder had dislocated.  His symptoms were treated with pain medication and the Veteran did not require the use of any assistive devices.  The Veteran denied any impairments in functioning with his work in the construction field; however, he reported that his right shoulder bothered him when he lifted heavy objects.  He also reported that he stopped playing basketball, swimming, and lifting weights due to his right shoulder and that he had difficulty reaching objects if they were located on a shelf above his head.

The clinical examination revealed that the Veteran was right-handed.  The physical examination revealed tenderness on deep palpation of the right shoulder, with no evidence of deformity or instability.  Range of motion of the right shoulder on flexion and abduction was from 0 to 170 degrees, with pain beginning at 170 degrees for both flexion and abduction.  There was no additional range of movement loss due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The associated magnetic resonance imaging (MRI) study of the right shoulder revealed degenerative osteoarthrosis of the acromioclavicular joint.  Following the examination, the assessment was bursitis of the right shoulder and traumatic arthritis of the right acromioclavicular joint.

On June 26, 2007, the Veteran underwent a second VA joints examination.  He reported having pain and stiffness in his right shoulder; he denied experiencing any weakness, giving way, instability, or episodes of locking.  The Veteran stated that episodes of dislocation or subluxation occurred less than once per year.  The physical examination revealed that his right shoulder range of motion was as follows:  flexion from 0 to 160 degrees, with pain beginning at 160 degrees; abduction from 0 to 160 degrees, with pain beginning at 150 degrees; and external and internal rotation from 0 to 90 degrees.  There were no additional limitations on the right shoulder range of motion on repetitive use.  The examination was negative for evidence of joint ankylosis.  Guarding of movement was noted only with movement at shoulder level.  The Veteran was noted to experience recurrent shoulder dislocations.  The general conditions of the Veteran's right shoulder joint were summarized as tenderness and painful motion.  The Veteran was diagnosed with recurrent dislocation of the right shoulder.  The examiner opined that this diagnosis had significant effects on the Veteran's occupation, as he had problems with lifting, carrying, and reaching, along with pain.  The examiner further noted that the Veteran had difficulty reaching above his right shoulder.  The effect of his right shoulder disability on his activities of daily living ranged from none to moderate; other effects were described as use of the right shoulder to shoulder height.  



Based on the foregoing, the evidence of record dated between August 31, 2005, and June 26, 2007, does not show that the Veteran's service-connected right shoulder disability warrants a rating in excess of 10 percent.  The competent medical evidence dated during this time period shows the Veteran had flexion and abduction well above 90 degrees with pain and internal and external rotation to limited 90 degrees.  Thus, the evidence does not show that the Veteran' s limitation of motion of the right arm was limited at the shoulder level during his VA examinations.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The medical evidence does not show that the Veteran had any impairment of the humerus that resulted in a malunion of the humerus or recurrent dislocation at the scapulohumeral joint.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  The medical evidence also does not show that the Veteran had any dislocation, nonunion of, or malunion of the clavicle or scapula, 38 C.F.R. § 4.71a, Diagnostic Code 5203, or ankylosis of the scapulohumeral articulation.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

The Board acknowledges that the June 2006 VA examination revealed the presence of arthritis in the Veteran's right shoulder, as noted by a MRI examination.  Given this, a potential rating for arthritis due to trauma under Diagnostic Codes 5003 and 5010, must also be considered.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 provides that arthritis due to trauma should be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  In this regard, the Board notes that the Veteran's right shoulder disability has been assigned a compensable disability rating.  Accordingly, Diagnostic Codes 5003 and 5010 are not for application.  

In addition, the Board further finds that there is no additional limitation of motion due to pain, fatigue, or similar symptoms as contemplated in the DeLuca case.  At the time of the June 2006 and June 2007 VA examinations, the examiners concluded that the Veteran had range of motion findings limited to some extent by pain.  Those findings, however, did not approach those which would warrant a higher rating under the diagnostic codes for the shoulder and the arm.  The VA examiners described the Veteran's painful motion in their findings and noted that his disability caused limitations in his ability to perform activities, such as lifting.  The Board has considered this evidence.  Indeed, the Board finds that the Veteran's complaints of pain and his functional impairments are consistent with, and encompassed by, the assigned 10 percent disability rating for the period from August 31, 2005, to June 26, 2007, 2011.

The Board has considered the Veteran's statements as to the nature and severity of his right shoulder symptomatology.  The Veteran is certainly competent to report that his symptoms are worse and that a higher disability rating is warranted.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).   

Additionally, the Board has considered whether any of the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating that has been upheld herein for the Veteran's right shoulder disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.   Indeed, for the rating upheld herein, higher ratings are available for the claimed disability, but the Veteran's symptomatology with respect to his right shoulder disorder simply did not meet the criteria for higher ratings for the time period on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

To the extent that the Veteran has asserted that he warrants a higher rating for his right shoulder disability, the Board finds that the preponderance of the evidence is against the claim for the period from August 31, 2005, to June 26, 2007.  Therefore, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). 

Bilateral Hearing Loss from August 31, 2005, to July 15, 2006

Here, the Veteran claims that his bilateral hearing loss disability warrants a compensable rating.  Having reviewed the evidence of record in light of all relevant laws and regulations, the Board finds that the evidence is against the claim in this instance.  Therefore, the appeal must be denied.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The claims file reflects that the Veteran underwent a VA audiology examination on July 15, 2006.  The Veteran reported experiencing difficulty hearing, as he often had to request people to repeat themselves.  He denied a history of chronic hearing infections, otoneurologic disease, ototoxic disease, head trauma, or dizziness.  On the clinical examination, pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT
10
10
40
65
31
LEFT
10
60
75
70
54

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.  The findings from the examination correspond to Level I for the right ear and Level II for the left ear under Table VI.  

Based on the record, the Board finds that the credible medical evidence does not demonstrate an entitlement to a higher (compensable) disability rating for the Veteran's bilateral hearing loss from August 31, 2005, to July 15, 2006.  Here, the July 2006 examination reports provides the only audiological findings of record that comply with the requirements of 38 C.F.R. § 4.85 for this time period.  Essentially, the medical evidence reflects that under Table VI of the regulations, the mechanical application of the July 2006 audiological examination results does not compel a compensable disability rating.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Thus, a higher disability rating from August 31, 2005, to July 15, 2006, is not warranted.  
 
The Board has also considered whether a higher disability rating might be warranted based on exceptional patterns of hearing impairments.  However, a compensable disability rating is not warranted under Table IVa, as the Veteran's pure tone threshold was not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000).  Additionally, given that the evidence does not reflect a simultaneous pure tone threshold of 30 decibels or less at 1000 Hertz and a pure tone threshold of 70 decibels or more at 2000 Hertz, a higher disability rating pursuant to section 4.86(b) is also not warranted.  38 C.F.R. §§ 4.85, 4.86(a). 

As indicated above, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  To put simply, there is very little judgment involved in determining the rating.  The law's provisions are clear and precise.  Audiometric test results are dispositive evidence for a claim for a higher disability rating for hearing loss.

While the Veteran has testified as to the severity of his current hearing condition and has asserted his belief that a higher disability rating is warranted, his contentions do not contain audiometric findings.  Therefore, these contentions cannot be used to evaluate the severity of the Veteran's hearing loss.  As a layperson, the Veteran is only competent to report observable symptoms not clinical findings which are applied to VA's Schedule for Rating Disabilities.  Compare Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's hearing impairment measurements were applied to a mechanical application table pursuant to the applicable criteria as authorized by associated statutes, regulations, and caselaw.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately described the severity of the Veteran's symptoms.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's hearing disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

To the extent that the Veteran has asserted that he warrants a higher rating for his hearing loss disability, the Board finds that the preponderance of the evidence is against the claim for the period from August 31, 2005, to July 15, 2006.  Therefore, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). 


ORDER

Entitlement to service connection for a kidney disorder is denied.

Entitlement to a disability rating in excess of 10 percent for a right shoulder disability from August 31, 2005, to June 26, 2007, is denied.

Entitlement to a compensable disability rating for bilateral hearing loss from August 31, 2005, to July 15, 2006, is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Right Hand and Left Hand Disorders

With respect to these claims, the Veteran asserts that he currently has a skin disorder affecting both his right and left hands that is related to his military service.  The Veteran's private treatment records show that he was diagnosed with keratosis punctata of the bilateral hands in December 2006.  He attributes his currently diagnosed bilateral hands disorder to in-service exposure to cold weather.  Having reviewed the evidence of record, the Board finds that additional development is warranted with respect to his claims.

In this regard, the Veteran's service treatment records reflect that he was treated for a cold weather injury.  A December 1981 service treatment record shows that the Veteran complained of a cold weather injury to the fingers of his right hand.  He was treated for his symptomatology and diagnosed with a cold weather injury.  All subsequent service treatment records are negative for reports of symptomatology affecting the Veteran's hands.

To date, the Veteran has not been afforded a VA examination with respect to his claimed right hand and left hand disorders.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. 
§ 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  Given the service treatment records showing treatment for cold weather injuries, the currently diagnosed bilateral hands disorder, and the Veteran's competent reports of an in-service injuries, the Board finds it necessary to provide the Veteran with an appropriate VA examination in so as to determine whether his current bilateral hands disorder is related to his active duty service.  Therefore, a remand is needed for a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 79.

Right Knee Disorder

Here, the Veteran claims that his currently diagnosed arthritis of the right knee is related to his military service, or in the alternative, to his service-connected left knee disability.  According to the Veteran, he injured his right knee during his military service and his symptomatology has continued following his separation from active duty.  Additionally, he essentially claimed in a February 2008 statement that his current right knee disorder is etiologically related to his service-connected left knee disability.

A review of the Veteran's service treatment records is negative for a diagnosed right knee disorder.  These records show that in January 1980 the Veteran reported, following a 15 mile road march, locking of his leg; however, it is not specified in the associated treatment record whether the Veteran's symptomatology affected his right leg or his left leg.  The associated physical examination was negative for any impairments.  The subsequent September 1985 separation report of medical examination is negative for a diagnosed right knee disorder.

The Veteran's private treatment records show a diagnosis of arthritis in the right knee as early as March 2007.

While the Veteran's service treatment records are negative for a diagnosed right knee disorder, the Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.159, 3.303(a); Jandreau v. Nicholson, 493 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, the resolution of issues that involve medical knowledge, such as the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. app. 492, 495 (1992).

In this regard, the Veteran has not been afforded a VA examination to determine whether his diagnosed right knee disorder is related to his military service or to his service-connected left knee disability.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (stating that 38 U.S.A.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).

Given the service treatment records showing reported orthopedic symptomatology and the Veteran's competent lay statements, the Board finds it necessary to provide the Veteran with an appropriate VA examination in so as to determine whether the claimed disorder is related to his active duty service or to a service-connected disability.  Therefore, a remand is needed for a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 79.   

PTSD

The Veteran claims that his currently diagnosed PTSD is related to his military service.  First, he claims that while stationed in Germany his unit went on "war alert."  According to the Veteran, sirens were sounded and people ran around; he was told that "we [were] maybe going to war."  As his second in-service stressor, he reported that he witnessed a solider getting accidently shot during a night live fire at the firing range.  This incident reportedly occurred while the Veteran was stationed in Fort Riley, Kansas. 

Here, the Board notes that entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis which meets the criteria in the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence between current symptomatology and the claimed in-service stressor.  If the claimed stressor is related to combat, service department evidence that the Veteran engaged in combat or that the Veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

The Board notes that during the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, have changed.  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).

In this case, the Veteran claims he has PTSD as the result of multiple alleged stressor events (as described further below) that occurred while he was stationed in Germany and Fort Riley, Kansas.  The claims file does not show that he served during a period of war, that he served in an area of combat, or that he engaged in combat.  Accordingly, to substantiate his PTSD claim there must be credible supporting evidence corroborating his alleged stressor events in service.  See Cohen, 10 Vet. App. at 128.  As the evidence of record does not establish that the Veteran served in a location that would involve "fear of hostile military or terrorist activity", the relaxed evidentiary standards of 38 C.F.R. § 3.304(f)(3) do not apply (and remand for RO consideration under the revision to § 3.304 is not warranted).

Here, the Board notes that the Veteran's private treating physician indicated in a letter received in April 2007 that the Veteran has a DSM-IV diagnosis of PTSD that is related to the claimed in-service shooting accident on the firing range.  

In May 2007, the RO issued a formal finding that there was a lack of information to corroborate the Veteran's in-service stressors.  Specifically, the RO determined that the information was insufficient to allow for meaningful research by the U.S. Army or Center for Unit Records Research (CURR) in an attempt to verify the stressors, as the Veteran had not identified the specific location, and approximate time and ate of the claimed stressful events.  The RO stated that all procedures to obtain this information from the Veteran had been followed and any further attempts would be futile.  

In statements submitted to the RO in January 2008, the Veteran provided more specific information regarding his in-service stressors.  He reported that the "war alert" incident occurred in January 1980 while he was located in the Processing Center in Germany.  He reported that he was assigned to the 1st Battalion 3rd Infantry division at the time of this event.  Additionally, he reported that the shooting accident on the fire range occurred in November 1982 at Fort Riley, Kansas, while he was stationed with the 1st 23 Infantry Division C-Company.  The claims file does not show that any attempts were made to verify the Veteran's claimed stressors in light of this information.

In light of the foregoing, the Board finds that additional development is needed in an attempt to verify the nature of the Veteran's in-service stressors.  The Board finds that the RO did not attempt to verify the Veteran's stressors in light of the additional information he submitted in January 2008.   Accordingly, the originating agency must attempt to further develop and corroborate these issues, as such information may entitle the Veteran to service connection based on a verified stressor.  

Increased Disability Ratings for Right Shoulder Disability from June 27, 2007, and Bilateral Hearing Loss from July 16, 2006

As noted above, the Veteran seeks higher disability ratings for his service-connected right shoulder and bilateral hearing loss disabilities.  In a May 2011 Appellant's Brief, the Veteran's accredited representative noted that the Veteran was last afforded VA examinations for his right shoulder and hearing loss disabilities in July 2007 and June 2006, respectively.  The Veteran's representative essentially asserted that these examination reports did not represent the current severity of the claimed disabilities, as they were too remote.  Thus, the Veteran, by way of his representative, has essentially claimed that his right shoulder disability and bilateral hearing loss have gotten worse since he was last afforded VA examinations.

In light of the fact that the Veteran's most recent VA examinations for his service-connected right shoulder disability and bilateral hearing loss occurred on June 26, 2007, and July 15, 2006, respectively, and his assertion that these disabilities are more severe than previously determined, the Board finds that additional examinations are warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Moreover, the July 2006 and July 2007 are at least four years old and are therefore too remote in time from which to evaluate the current severity of the Veteran's disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new evaluation after a two year period between the last VA examination and the Veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, due to the passage of time and the Veteran's assertions, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of his service- connected right shoulder disability and bilateral hearing loss.  Thus, the Board has no choice and must remand these claims.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Increased Rating for Left Knee Disability

By way of brief history, the claims file reflects that the Veteran was awarded service connection for a left knee disability in a July 1987 rating decision.  A noncompensable rating was assigned, effective from October 19, 1985.  Thereafter, the Veteran filed a claim for an increased rating for his left knee disability in August 2005.  Subsequently, the RO sent the Veteran notice in June 2006 that it was unable to locate his original claims folder; as a result, the RO "rebuilt" the Veteran's claims folder.  

Thereafter, in a July 2007 rating decision, the RO characterized the Veteran's claim as a claim for service connection for a left knee disorder.  The RO granted the claim for service connection, but deferred the issue of compensation for the left knee disability, as a VA examination was needed.  The Veteran was afforded a VA examination to assess his left knee in July 2007.  However, the RO subsequently denied service connection for the already-service-connected left knee disability in an August 2007 rating decision.  In February 2008, the Veteran filed a Notice of Disagreement with regards to the denial of his left knee claim.

To date, the Veteran has not been issued a Statement of the Case (SOC) for the issue of an increased disability rating for his left knee disability.  Indeed, his claim has not yet been adjudicated by the Agency of Original Jurisdiction.  Under these circumstances,  the Board has no discretion and must remand this matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA medical records relevant to the issues being remanded since July 2007; and any private medical records that the Veteran identifies and requests that the VA obtain on his behalf.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to assess the nature and severity of the claimed right hand and left hand disorders.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner must note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner must be conducted at this time, and included in the examination reports.  

The examiner must identify all right hand and left hand disorders found to be present.  For any diagnosis made, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed right hand and left hand disorder is etiologically related to the Veteran's military service, to include any reported cold weather symptomatology documented in the Veteran's service treatment records.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his bilateral hand disorder and any statements regarding a continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner is unable to provide the requested opinions without resort to mere speculation, he or she must so indicate and explain why an opinion cannot be reached.

3.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right knee disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed and all findings reported in detail.

Following the examination, the examiner must opine as to the following:

(a)  Whether it is at least as likely as not (a 50 percent likelihood or greater) that the diagnosed right knee disorder is etiologically related to the Veteran's active duty service.

(b)  Whether it is at least as likely as not (a 50 percent likelihood or greater) that the diagnosed right knee disorder is caused or aggravated by a service-connected disability, to include the Veteran's service-connected left knee disability.

In doing so, the examiner must acknowledge the Veteran's report of a continuity of symptomatology.  The rationale for all opinions expressed should be provided in a legible report.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion with regards to the Veteran's claim without resort to mere speculation, he or she must so indicate and explain why an opinion cannot be reached.

4.  With respect to the PTSD claim, the RO/AMC shall send an appropriate request to the Joint Services Records Research Center (JSRRC) or any other appropriate agency to attempt to corroborate the Veteran's claimed stressors involving a "war alert" in Germany in January 1980 and an accidental shooting on the firing range at Fort Riley, Kansas in November 1982.  All verification attempts, and any negative responses, should be fully documented in the claims file.

5.  Thereafter, the RO/AMC shall review the Veteran's claims file and determine whether any additional development is warranted with respect to the PTSD claim, to include scheduling the Veteran for an appropriate examination.  If further action is required, it shall be undertaken prior to further claims adjudication. 

6.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right shoulder disability.  The Veteran's claims file and a copy of this Remand must be provided to the examiner at the time of examination.  The examiner shall describe in detail all symptomatology associated with the Veteran's service-connected right shoulder disability.

The examiner should render an assessment, based on all findings, as to whether motion of the Veteran's right arm is best characterized as:  limited to (a) shoulder level; (b) midway between the side and shoulder level; or (c) 25 degrees from the side.


With respect to the scapulohumeral articulation, the examiner should indicate whether there is (a) favorable ankylosis, with abduction possible to 60 degrees, and the Veteran able to reach his mouth and head; (b) ankylosis that is intermediate between favorable and unfavorable; or (c) unfavorable ankylosis, with abduction limited to 25 degrees from the side.

The examiner must also report whether there is malunion of the humerus, and if so, whether it is productive of moderate or marked deformity.  The examiner should state whether there is recurrent dislocation of the humerus at the scapulohumeral joint, and if so, whether there are (a) infrequent episodes, with guarding of movement only at the shoulder level, or (b) frequent episodes, with guarding of all arm movements.

With respect to the humerus, the examiner should state whether there is fibrous union, non-union (a false flail joint), or loss of the head (flail shoulder).   As regards to the clavicle or scapula, the examiner should state whether there is dislocation, malunion, or non-union; and, if non-union, whether it is with or without loose movement.

The examiner should further indicate whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected right shoulder disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

A complete rationale for any opinion expressed shall be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  The RO/AMC shall schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims folder and a copy of this Remand should be made available to the examiner for review in conjunction with the examination.  The examiner shall indicate that the claims file was reviewed in the associated examination report.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner, to include pure tone threshold testing and the Maryland CNC speech audiometric test, should be performed.  In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's bilateral hearing loss, to include effects on employment and daily life caused by his hearing loss.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be provided.

8.  The RO/AMC shall review the Veteran's claims file and determine whether any additional development is warranted with respect to the claim of entitlement to a compensable rating for service-connected left knee chondromalacia, to include scheduling the Veteran for an appropriate examination.  If further action is required, it shall be undertaken prior to further claims adjudication.  The RO/AMC shall then issue a statement of the case in compliance with Manlicon, Supra.  If, and only if, the Veteran perfects an appeal, shall the RO/AMC return this issue to the Board for appellate consideration 
 
9.  The RO/AMC shall readjudicate the Veteran's claims on appeal, specifically: service connection for PTSD, right hand, left hand, and right knee disorders, and the claims for increased disability ratings for a right shoulder disability and bilateral hearing loss from June 27, 2007, and July 16, 2006.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


